MR. JUSTICE MILBURN
delivered tbe opinion of tbe court.
Tbis is an action by tbe plaintiffs to recover from tbe defendants tbe sum of $500. After issue bald been joined and tbe case set for trial, tbe defendants (appellants herein) served and filed tbe affidavit of Isaac Morehouse, one of tbe defendants, it being an affidavit for continuance of tbe cause. Tbe case was set to be tried on tbe 22d day of November*, 1899, and came on for trial on tbe following day, on which day tbe court gave and caused to be entered judgment for tbe plaintiffs, from which judgment tbis appeal is taken.
The only error assigned by appellants is that tbe court “erred in overruling defendants! motion for a continuance of tbe trial of said cause on the grounds of said motion being based on tbe affidavit of Isaac Morehouse.” There is not anything in the record to show! that any motion for a continuance was made, beard, or determined by tbe court. It does not appear that tbe court ever made any order continuing or refusing to continue tbe said cause. Therefore tbe judgment must be affirmed.

Affirmed.